 



Exhibit 10.105

ASPECT COMMUNICATIONS CORPORATION

1999 EQUITY INCENTIVE PLAN

(as amended and restated May 2003)

     1. Purposes of the Plan. The purposes of this Equity Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to the Employees and Consultants
of the Company and to promote the success of the Company’s business. Options
granted under the Plan may be either Incentive Stock Options (as defined under
Section 422 of the Code) or Nonstatutory Stock Options, as determined by the
Administrator at the time of grant of an Option and subject to the applicable
provisions of Section 422 of the Code and the regulations promulgated
thereunder. Stock Awards may also be granted under the Plan.

     2. Definitions. As used herein, the following definitions shall apply:

          (a) “Administrator” means the Board or its Committee appointed
pursuant to Section 4 of the Plan.

          (b) “Affiliate” means an entity other than a Subsidiary (as defined
below) in which the Company owns an equity interest or which, together with the
Company, is under common control of a third person or entity.

          (c) “Applicable Laws” means the legal requirements relating to the
administration of equity compensation plans under applicable U.S. state
corporate laws, U.S. federal and applicable state securities laws, the Code, any
Stock Exchange rules or regulations and the applicable laws of any other country
or jurisdiction where Options are granted under the Plan, as such laws, rules,
regulations and requirements shall be in place from time to time.

          (d) “Award” means any Option or Stock Award that the Administrator
grants under the Plan.

          (e) “Board” means the Board of Directors of the Company.

          (f) “Change of Control” means (1) a sale of all or substantially all
of the Company’s assets, or (2) any merger, consolidation or other business
combination transaction of the Company with or into another corporation, entity
or person, other than a transaction in which the holders of at least a majority
of the shares of voting capital stock of the Company outstanding immediately
prior to such transaction continue to hold (either by such shares remaining
outstanding or by their being converted into shares of voting capital stock of
the surviving entity) a majority of the total voting power represented by the
shares of voting capital stock of the

 



--------------------------------------------------------------------------------



 



Company (or the surviving entity) outstanding immediately after such
transaction, or (3) the direct or indirect acquisition (including by way of a
tender or exchange offer) by any person, or persons acting as a group, of
beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company.

          (g) “Code” means the Internal Revenue Code of 1986, as amended.

          (h) “Committee” means one or more committees or subcommittees
appointed by the Board to administer the Plan in accordance with Section 4
below.

          (i) “Common Stock” means the Common Stock of the Company.

          (j) “Company” means Aspect Communications Corporation, a California
corporation.

          (k) “Consultant” means any person, including an advisor, who is
engaged by the Company or any Parent or Subsidiary to render services and is
compensated for such services.

          (l) “Continuous Service Status” means the absence of any interruption
or termination of service as an Employee or Consultant to the Company or a
Parent, Subsidiary or Affiliate. Continuous Service Status shall not be
considered interrupted in the case of (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Administrator, provided that
such leave is for a period of not more than 90 days, unless reemployment upon
the expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time; or
(iv) in the case of transfers between locations of the Company or between the
Company, its Parent(s), Subsidiaries, Affiliates or their respective successors.
For purposes of this Plan, a change in status from an Employee to a Consultant
or from a Consultant to an Employee will not constitute a termination of
Continuous Service Status.

          (m) “Corporate Transaction” means a sale of all or substantially all
of the Company’s assets, or a merger, consolidation or other capital
reorganization of the Company with or into another corporation.

          (n) “Director” means a member of the Board.

          (o) “Employee” means any person (including, if appropriate, any Named
Executive, Officer or Director) employed by the Company or any Parent or
Subsidiary of the Company. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

          (p) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

          (q) “Fair Market Value” means, as of any date, the value of Common
Stock determined as follows:

-2-



--------------------------------------------------------------------------------



 



               (i) If the Common Stock is listed on any established stock
exchange or a national market system including without limitation the National
Market of the National Association of Securities Dealers, Inc. Automated
Quotation (“Nasdaq”) System, its Fair Market Value shall be the closing sales
price for such stock as quoted on such system on the date of determination (if
for a given day no sales were reported, the closing sales price on the last
preceding trading date from which such quotation exists shall be used), as such
price is reported in The Wall Street Journal or such other source as the
Administrator deems reliable;

               (ii) If the Common Stock is quoted on the Nasdaq System (but not
on the National Market thereof) or regularly quoted by a recognized securities
dealer but selling prices are not reported, its Fair Market Value shall be the
mean between the bid and asked prices for the Common Stock or;

               (iii) In the absence of an established market for the Common
Stock, the Fair Market Value thereof shall be determined in good faith by the
Administrator.

          (r) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code, as
designated in the applicable written Option Agreement.

          (s) “Named Executive” means any individual who, on the last day of the
Company’s fiscal year, is the chief executive officer of the Company (or is
acting in such capacity) or among the four most highly compensated officers of
the Company (other than the chief executive officer). Such officer status shall
be determined pursuant to the executive compensation disclosure rules under the
Exchange Act.

          (t) “Nonstatutory Stock Option” means an Option not intended to
qualify as an Incentive Stock Option, as designated in the applicable Option
Agreement.

          (u) “Officer” means a person who is an officer of the Company within
the meaning of Section 16(a) of the Exchange Act and the rules and regulations
promulgated thereunder.

          (v) “Option” means a stock option granted pursuant to the Plan.

          (w) “Option Agreement” means a written document, the form(s) of which
shall be approved from time to time by the Administrator, reflecting the terms
of an Option granted under the Plan and includes any documents attached to or
incorporated into such Option Agreement, including, but not limited to, a notice
of stock option grant and a form of exercise notice.

          (x) “Optioned Stock” means the Common Stock subject to an Option.

          (y) “Optionee” means an Employee or Consultant who receives an Option.

          (z) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

-3-



--------------------------------------------------------------------------------



 



          (aa) “Participant” means any holder of one or more Options or Stock
Awards, or the Shares issuable or issued upon exercise of such Options or Stock
Awards, granted under the Plan.

          (bb) “Plan” means this 1999 Equity Incentive Plan, as amended from
time to time.

          (cc) “Reporting Person” means an Officer, Director or greater than 10%
shareholder of the Company within the meaning of Rule 16a-2 of the Exchange Act,
who is required to file reports pursuant to Rule 16a-3 of the Exchange Act.

          (dd) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time, or any successor provision.

          (ee) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 14 of the Plan.

          (ff) “Stock Awards” means rights to acquire or be issued Shares of
Common Stock granted pursuant to Section 11 below.

          (gg) “Stock Award Agreement” means a written document, the form(s) of
which shall be approved from time to time by the Administrator, reflecting the
terms, conditions and restrictions applicable a Stock Award granted under the
Plan and includes any documents attached to or incorporated into such Stock
Award Agreement.

          (hh) “Stock Exchange” means any stock exchange or consolidated stock
price reporting system on which prices for the Common Stock are quoted at any
given time.

          (ii) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.

          (jj) “Ten Percent Holder” means a person who owns stock representing
more than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary.

     3. Stock Subject to the Plan. Subject to the provisions of Section 14 of
the Plan, the maximum aggregate number of Shares that may be sold or issued
under the Plan is 6,450,000 Shares of Common Stock; provided however that no
more than 500,000 Shares may be sold or issued pursuant to Stock Awards granted
pursuant to Section 11 below. The Shares may be authorized, but unissued, or
reacquired Common Stock.

     If an Award should expire or become unexercisable for any reason without
having been exercised or the Shares subject thereto otherwise having been issued
in full, the unpurchased or unissued Shares that were subject thereto shall,
unless the Plan has been terminated, become available for future grant under the
Plan. In addition, any Shares of Common Stock that are retained by the Company
upon exercise of an Award in order to satisfy the exercise price for such Award,
or to satisfy any withholding taxes due with respect to such exercise or
issuance, shall be

-4-



--------------------------------------------------------------------------------



 



treated as not issued and shall continue to be available under the Plan. Shares
issued under the Plan and later repurchased by the Company pursuant to any
repurchase right that the Company may have shall not be available for future
grant under the Plan.

4. Administration of the Plan.

          (a) General. The Plan shall be administered by the Board or a
Committee, or a combination thereof, as determined by the Board; provided
however that Plan shall be administered in a way that complies with the
Applicable Laws. The Plan may be administered by different administrative bodies
with respect to different classes of Optionees and, if permitted by the
Applicable Laws, the Board may authorize one or more officers (who may (but need
not) be Officers) to grant Options to Employees and Consultants.

          (b) Administration with respect to Reporting Persons. With respect to
Options granted to Reporting Persons and Named Executives, the Plan may (but
need not) be administered so as to permit such Options to qualify for the
exemption set forth in Rule 16b-3 and to qualify as performance-based
compensation under Section 162(m) of the Code.

          (c) Committee Composition. If a Committee has been appointed pursuant
to this Section 4, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board. From time to time the Board may
increase the size of any Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies (however caused) and remove all members of a Committee
and thereafter directly administer the Plan, all to the extent permitted by the
Applicable Laws and, in the case of a Committee administering the Plan pursuant
to Section 4(b) above, to the extent permitted or required by Rule 16b-3 and
Section 162(m) of the Code.

          (d) Powers of the Administrator. Subject to the provisions of the Plan
and in the case of a Committee, the specific duties delegated by the Board to
such Committee, the Administrator shall have the authority, in its discretion:

               (i) to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(q) of the Plan;

               (ii) to select the Employees and Consultants to whom Awards may
from time to time be granted;

               (iii) to determine whether and to what extent Awards are granted;

               (iv) to determine the number of shares of Common Stock to be
covered by each such Award granted;

               (v) to approve forms of Option Agreement or Stock Award Agreement
for use under the Plan;

               (vi) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Award granted hereunder, which terms and
conditions include but are

-5-



--------------------------------------------------------------------------------



 



not limited to the exercise or purchase price, the time or times when an Award
may be exercised (which may be based on performance criteria), the vesting
and/or exercisability schedule, any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or Shares
issued or issuable upon exercise of such Award, based in each case on such
factors as the Administrator, in its sole discretion, shall determine;

               (vii) to determine when and under what circumstances an Option
may be settled in cash under Section 10(g) instead of Common Stock;

               (viii) to make any amendments or adjustments to any Award that
the Administrator determines, in its discretion and under the authority granted
to it under the Plan, to be necessary or advisable, provided however that no
amendment or adjustment to an Award that would materially and adversely affect
the rights of any Participant shall be made without the prior written consent of
the Participant;

               (ix) to construe and interpret the terms of the Plan and awards
granted under the Plan; and

               (x) in order to fulfill the purposes of the Plan and without
amending the Plan, to modify grants of Awards to Participants who are foreign
nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs.

          (e) Effect of Administrator’s Decision. All decisions, determinations
and interpretations of the Administrator shall be final and binding on all
Participants.

5. Eligibility.

          (a) Recipients of Grants. Incentive Stock Options may be granted only
to Employees. Nonstatutory Stock Options and Stock Awards may be granted to
Employees and Consultants. An Employee or Consultant who has been granted an
Award may, if he or she is otherwise eligible, be granted an additional Award or
Awards.

          (b) Type of Option. Each Option shall be designated in the Option
Agreement as either an Incentive Stock Option or a Nonstatutory Stock Option.
However, notwithstanding such designations, to the extent that the aggregate
Fair Market Value of Shares with respect to which Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year (under
all plans of the Company or any Parent or Subsidiary) exceeds $100,000, such
excess Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 5(b), Incentive Stock Options shall be taken into account in the
order in which they were granted, and the Fair Market Value of the Shares shall
be determined as of the time the Option with respect to such Shares is granted.

          (c) No Employment Rights. The Plan shall not confer upon any
Participant any right with respect to continuation of employment or consulting
relationship with the Company, nor shall it interfere in any way with his or her
right or the Company’s right to terminate his or her employment or consulting
relationship at any time, with or without cause.

-6-



--------------------------------------------------------------------------------



 



     6. Term of Plan. The Plan shall become effective upon its adoption by the
Board. It shall continue in effect for a term of ten (10) years unless sooner
terminated under Section 15 of the Plan.

     7. Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided however that the term of an Option shall be no more
than ten (10) years from the date of grant thereof or such shorter term as may
be provided in the Option Agreement and provided further that, in the case of an
Incentive Stock Option granted to a person who at the time of such grant is a
Ten Percent Holder, the term of such Incentive Stock Option shall be five (5)
years from the date of grant thereof or such shorter term as may be provided in
the Option Agreement.

     8. Limitation on Grants to Employees. Subject to adjustment as provided in
Section 14 below, the maximum number of Shares which may be subject to Options
granted to any one Employee under this Plan for any fiscal year of the Company
shall be 750,000; provided however that, in the case of Options granted to a
newly-hired Employee as an inducement to his or her entering into an employment
or other service arrangement with the Company or a Subsidiary or Parent, the
maximum number of Shares which may be subject to such Options shall be
1,000,000.

9. Option Exercise Price and Consideration.

          (a) Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined by
the Administrator, but shall be subject to the following:

               (i) In the case of an Incentive Stock Option

                    (A) granted to an Employee who at the time of grant is a Ten
Percent Holder, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share on the date of grant; or

                    (B) granted to any other Employee, the per Share exercise
price shall be no less than 100% of the Fair Market Value per Share on the date
of grant.

               (ii) In the case of a Nonstatutory Stock Option granted to any
person, the per share Exercise Price shall be no less than 100% of the Fair
Market Value on the date of grant.

               (iii) Notwithstanding the foregoing, Options may be granted with
a per Share exercise price other than as required above pursuant to merger or
other corporate transaction.

          (b) Permissible Consideration. The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Administrator (and, in the case of an Incentive Stock
Option, shall be determined at the time of grant) and may consist entirely of
(1) cash, (2) check, (3) cancellation of indebtedness;

-7-



--------------------------------------------------------------------------------



 



(4) other Shares that (i) in the case of Shares acquired upon exercise of an
Option either have been owned by the Optionee for more than six months on the
date of surrender or were not acquired, directly or indirectly, from the
Company, and (ii) have a Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares as to which the Option is exercised,
(5) if, as of the date of exercise of an Option the Company then is permitting
employees to engage in a “same-day sale” cashless brokered exercise program
involving one or more brokers, through such a program that complies with the
Applicable Laws (including without limitation the requirements of Regulation T
and other applicable regulations promulgated by the Federal Reserve Board) and
that ensures prompt delivery to the company of the amount required to pay the
exercise price and any applicable withholding taxes, (6) any combination of the
foregoing methods of payment, or (7) such other consideration and method of
payment for the issuance of Shares to the extent permitted under the Applicable
Laws. In making its determination as to the type of consideration to accept, the
Administrator shall consider if acceptance of such consideration may be
reasonably expected to benefit the Company and the Administrator may refuse to
accept a particular form of consideration at the time of any Option exercise if,
in its sole discretion, acceptance of such form of consideration is not in the
bests interests of the Company at such time.

10. Exercise of Option.

          (a) Exercisability.

               (i) General. Any Option granted hereunder shall be exercisable at
such times and under such conditions as determined by the Administrator,
consistent with the terms of the Plan, and reflected in the Option Agreement,
including vesting requirements and/or performance criteria with respect to the
Company and/or the Optionee.

               (ii) Leave of Absence. The Administrator shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any unpaid leave of absence; provided however that in the
absence of such determination, vesting of Options shall be tolled during any
such unpaid leave (unless otherwise required by the Applicable Laws). In the
event of military leave, vesting shall toll during any unpaid portion of such
leave, provided that, upon a Participant’s returning from military leave (under
conditions that would entitle him or her to protection upon such return under
the Uniform Services Employment and Reemployment Rights Act), he or she shall be
given vesting credit with respect to Options to the same extent as would have
applied had the Participant continued to provide services to the Company
throughout the leave on the same terms as he or she was providing services
immediately prior to such leave.

               (iii) Minimum Exercise Requirements. An Option may not be
exercised for a fraction of a Share. The Administrator may require that an
Option be exercised as to a minimum number of Shares, provided that such
requirement shall not prevent an Optionee from exercising the full number of
Shares as to which the Option is then exercisable.

               (iv) Procedures for and Results of Exercise. An Option shall be
deemed to be exercised when written notice of such exercise has been given to
the Company in

-8-



--------------------------------------------------------------------------------



 



accordance with the terms of the Option by the person entitled to exercise the
Option and full payment for the Shares with respect to which the Option is
exercised has been received by the Company. Full payment may, as authorized by
the Administrator, consist of any consideration and method of payment allowable
under Section 9(b) of the Plan.

     Exercise of an Option in any manner shall result in a decrease in the
number of Shares that thereafter may be available, both for purposes of the Plan
and for sale under the Option, by the number of Shares as to which the Option is
exercised.

               (v) Rights as Stockholder. Until the issuance (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company) of the stock certificate evidencing such Shares,
no right to vote or receive dividends or any other rights as a shareholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option. The Company shall issue (or cause to be issued) such stock certificate
promptly upon exercise of the Option. No adjustment will be made for a dividend
or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 14 of the Plan.

          (b) Termination of Status as an Employee or Consultant. In the event
of termination of an Optionee’s Continuous Service Status for any reason other
than the Optionee’s death, disability or retirement, such Optionee may, but only
within ninety (90) days (or such other period of time, as is determined by the
Administrator, with such determination in the case of an Incentive Stock Option
being made at the time of grant of the Option) after the date of such
termination (but in no event later than the date of expiration of the term of
such Option as set forth in the Option Agreement), exercise his or her Option to
the extent that he or she was vested in the Optioned Stock at the date of such
termination. To the extent that the Optionee was not vested in the Optioned
Stock at the date of such termination, or if the Optionee does not exercise the
Option to the extent so vested within the time specified above, the Option shall
terminate and the Optioned Stock underlying the unexercised portion of the
Option shall revert to the Plan. No termination shall be deemed to occur and
this Section 10(b) shall not apply if (i) the Optionee is a Consultant who
becomes an Employee, or (ii) the Optionee is an Employee who becomes a
Consultant.

          (c) Disability of Optionee. Notwithstanding Section 10(b) above, in
the event of termination of an Optionee’s Continuous Service Status as a result
of his or her total and permanent disability (as defined in Section 22(e)(3) of
the Code), such Optionee may, but only within twelve (12) months (or such other
period of time as is determined by the Administrator, with such determination in
the case of an Incentive Stock Option being made at the time of grant of the
Option) from the date of such termination (but in no event later than the date
of expiration of the term of such Option as set forth in the Option Agreement),
exercise the Option to the extent he or she was vested in the Optioned Stock at
the date of such termination. To the extent that the Optionee was not vested in
the Optioned Stock at the date of termination, or if the Optionee does not
exercise the Option to the extent so vested within the time specified above, the
Option shall terminate and the Optioned Stock underlying the unexercised portion
of the Option shall revert to the Plan.

-9-



--------------------------------------------------------------------------------



 



          (d) Death of Optionee. Notwithstanding Section 10(b) above, in the
event of the death of an Optionee:

               (i) during the term of the Option where the Optionee is at the
time of his or her death an Employee or Consultant of the Company and only if
the Optionee shall have been in Continuous Service Status since the date of
grant of the Option, then the Option may be exercised at any time within twelve
(12) months following the date of death (but in no event later than the date of
expiration of the term of such Option as set forth in the Option Agreement) by
the Optionee’s estate or by a person who acquired the right to exercise the
Option by bequest or inheritance, but only to the extent that the Optionee would
have vested in the Optioned Stock had the Optionee continued living and remained
in Continuous Status as an Employee or Consultant six (6) months after the date
of death, subject to the limitation set forth in Section 5(b); or

               (ii) within thirty (30) days (or such other period of time not
exceeding three (3) months as is determined by the Administrator, with such
determination in the case of an Incentive Stock Option being made at the time of
grant of the Option) after the termination of Continuous Service Status, the
Option may be exercised, at any time within twelve (12) months following the
date of death (but in no event later than the date of expiration of the term of
such Option as set forth in the Option Agreement), by the Optionee’s estate or
by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent that the Optionee was vested in the Optioned
Stock at the date of termination.

          (e) Retirement of Optionee. Notwithstanding Section 10(b) above, in
the event of termination of an Optionee’s Continuous Service Status as a result
of his or her retirement after reaching the age of at least 62 years, such
Optionee may, but only within twelve (12) months (or such other period of time
as is determined by the Administrator, with such determination in the case of an
Incentive Stock Option being made at the time of grant of the Option) from the
date of such termination (but in no event later than the date of expiration of
the term of such Option as set forth in the Option Agreement), exercise the
Option to the extent he or she was vested in the Optioned Stock at the date of
such termination. To the extent that the Optionee was not vested in the Optioned
Stock at the date of termination, or if the Optionee does not exercise the
Option to the extent so vested within the time specified above, the Option shall
terminate and the Optioned Stock underlying the unexercised portion of the
Option shall revert to the Plan.

          (f) Extension of Exercise Period. The Administrator shall have full
power and authority to extend the period of time for which an Option is to
remain exercisable following termination of an Optionee’s Continuous Service
Status from the periods set forth in Sections 10(b), 10(c), 10(d) or 10(e) above
or in the Option Agreement to such greater time as the Board shall deem
appropriate, provided that in no event shall such Option be exercisable later
than the date of expiration of the term of such Option as set forth in the
Option Agreement.

          (g) Buy-Out Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted under the Plan
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time such offer is made.

-10-



--------------------------------------------------------------------------------



 



11. Stock Awards.

          (a) General Terms. Stock Awards shall be subject to the terms,
conditions and restrictions determined by the Administrator at the time the
Stock Award is granted. Such terms, conditions and restrictions may (but need
not) include, without limitation, conditions requiring the Participant to
purchase the Shares underlying the Stock Award at such price as is determined by
the Administrator, restrictions on transfer, vesting provisions, forfeiture
provisions and provisions permitting the Company to repurchase shares subject to
the Stock Award.

          (b) Stock Award Agreements. Each Stock Award granted under the Plan
shall be evidenced by a Stock Award Agreement between the recipient and the
Company. Such Agreement, and the Shares issued or to be issued pursuant to the
Award, shall be subject to all applicable terms of the Plan and of the Stock
Award Agreement. The provisions of the various Stock Award Agreements entered
into under the Plan need not be identical.

          (c) Vesting. If an Award is granted subject to forfeiture, vesting
and/or repurchase provisions or restrictions, the Administrator may, in its
discretion, accelerate in whole or in part the schedule governing such vesting
provisions or the lapsing of such restrictions or otherwise provide for the
waiver of any such provisions or restrictions under such circumstances and
subject to such conditions as it deems appropriate, consistent with the terms of
the Plan. The certificates evidencing Shares subject to such provisions and
restrictions, although issued in the name of the Participant, shall be held by
the Company or a third party designated by the Administrator in escrow to
enforce such provisions and restrictions.

          (d) Rights as a Stockholder. Once Shares are issued under the Plan
pursuant to a Stock Award, whether or not such Shares are subject to vesting
conditions or other forfeiture or repurchase provisions, the Participant shall
have the rights equivalent to those of a stockholder, and shall be a stockholder
when his or her ownership of the Shares is entered upon the records of the duly
authorized transfer agent of the Company. The holders of Shares issued under a
Stock Award shall have the same voting, dividend and other rights as the
Company’s other stockholders. No adjustment will be made for a dividend or other
right for which the record date is prior to the date the Shares are issued.

     12. Taxes.

          (a) As a condition of the grant, vesting or exercise of an Award
granted under the Plan, the Participant (or in the case of a Participant’s
death, the person exercising the Award) shall make such arrangements as the
Administrator may require for the satisfaction of any applicable federal, state,
local or foreign withholding tax obligations that may arise in connection with
the exercise of Option and the issuance of Shares. The Company shall not be
required to issue any Shares under the Plan until such obligations are
satisfied.

          (b) In the case of an Employee and in the absence of any other
arrangement, the Employee shall be deemed to have directed the Company to
withhold or collect from the Employee’s compensation an amount sufficient to
satisfy such tax obligations from the next payroll payment otherwise payable
after the date of an exercise of the Award.

          (c) In the case of a Participant other than an Employee (or in the
case of an Employee where the next payroll payment is not sufficient to satisfy
such tax obligations, with respect to any remaining tax obligations), in the
absence of any other arrangement and to the

-11-



--------------------------------------------------------------------------------



 



extent permitted under the Applicable Laws, the Participant shall be deemed to
have elected to have the Company withhold from the Shares to be issued upon
exercise of the Award that number of Shares having a Fair Market Value
determined as of the applicable Tax Date (as defined below) equal to the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes, applicable to the exercise. For purposes of this Section 12, the
Fair Market Value of the Shares to be withheld shall be determined on the date
that the amount of tax to be withheld is to be determined under the Applicable
Laws (the “Tax Date”).

          (d) If permitted by the Administrator, in its discretion, a
Participant may satisfy his or her tax withholding obligations upon exercise of
an Award by surrendering to the Company Shares that (i) in the case of Shares
previously acquired from the Company, have been owned by the Participant for
more than six (6) months on the date of surrender, and (ii) have a Fair Market
Value determined as of the applicable Tax Date on the date of surrender equal to
the minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, applicable to the exercise.

          (e) Any election or deemed election by a Participant to have Shares
withheld to satisfy tax withholding obligations under Section 12(c) or (d) above
shall be irrevocable as to the particular Shares as to which the election is
made and shall be subject to the consent or disapproval of the Administrator.
Any election by a Participant under Section 12(d) above must be made on or prior
to the applicable Tax Date.

          (f) In the event an election to have Shares withheld is made by a
Participant and the Tax Date is deferred under Section 83 of the Code because no
election is filed under Section 83(b) of the Code, the Participant shall receive
the full number of Shares with respect to which the Award is exercised but such
Participant shall be unconditionally obligated to tender back to the Company the
proper number of Shares on the applicable Tax Date.

     13. Non-Transferability of Awards. An Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution; provided that the Administrator
may in its discretion grant transferable Nonstatutory Stock Options or Stock
Awards pursuant to Option Agreements or Stock Award Agreements specifying
(i) the manner in which such Nonstatutory Stock Options or Stock Awards are
transferable and (ii) that any such transfer shall be subject to the Applicable
Laws. The designation of a beneficiary by an Optionee will not constitute a
transfer. An Option may be exercised, during the lifetime of the Optionee, only
by the Optionee or a transferee permitted by this Section 13.

     14. Adjustments Upon Changes in Capitalization, Corporate Transactions,
Change of Control and Certain Other Transactions.

          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares of Common Stock covered by
each outstanding Award, the numbers of Shares set forth in Section 3 above (that
is, both of the specific Share numbers set forth in the first sentence of
Section 3 above), the number of shares of Common Stock that have been authorized
for issuance under the Plan but as to which no Awards

-12-



--------------------------------------------------------------------------------



 



have yet been granted or that have been returned to the Plan upon cancellation
or expiration of an Award, and the maximum numbers of Shares of Common Stock for
which Awards may be granted to any Employee under Section 8 above (that is, both
of the specific Share number set forth in Section 8 above), as well as the price
per Share of Common Stock covered by each such outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination, recapitalization or reclassification of the Common Stock
(including any change in the number of Shares of Common Stock effected in
connection with a change of domicile of the Company), or any other increase or
decrease in the number of issued Shares of Common Stock effected without receipt
of consideration by the Company; provided however that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares of Common Stock subject to an Award.

          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, each outstanding Award shall
terminate immediately prior to the consummation of the transaction, unless
otherwise provided by the Administrator.

          (c) Corporate Transactions; Change of Control. In the event of a
Corporate Transaction, each outstanding Award shall be assumed or an equivalent
award shall be substituted by the successor corporation or a Parent or
Subsidiary of such successor corporation (such entity, the “Successor
Corporation”), unless the Successor Corporation does not agree to such
assumption or substitution, in which case such Awards shall terminate upon the
consummation of the transaction. Notwithstanding the preceding sentence, in the
event of a Change of Control, each outstanding Award shall be assumed or an
equivalent award substituted by the Successor Corporation, unless the Successor
Corporation does not agree to such assumption or substitution, in which case,
the vesting of each Award shall accelerate and each Award shall become
exercisable in full (including with respect to Shares as to which an Option
would not otherwise be vested and exercisable) prior to consummation of the
transaction at such time and on such conditions as the Administrator shall
determine. To the extent an Award is not exercised prior to consummation of a
Change of Control in which the vesting of Awards is being accelerated, such
Award shall terminate upon such consummation and the Administrator shall notify
the Participant of such fact at least five (5) days prior to the date on which
the Award terminates.

          For purposes of this Section 14(c), an Award shall be considered
assumed, without limitation, if, at the time of issuance of the stock or other
consideration upon a Corporate Transaction or a Change of Control, as the case
may be, each Participant would be entitled to receive upon exercise of the Award
the same number and kind of shares of stock or the same amount of property, cash
or securities as such holder would have been entitled to receive upon the
occurrence of the transaction if the holder had been, immediately prior to such
transaction, the holder of the number of Shares of Common Stock covered by the
Award at such time (after

-13-



--------------------------------------------------------------------------------



 



giving effect to any adjustments in the number of Shares covered by the Award as
provided for in this Section 14); provided however that if the consideration
received in the transaction is not solely common stock of the Successor
Corporation or its Parent, the Administrator may, with the consent of the
Successor Corporation, provide for the consideration to be received upon
exercise of the Award to be solely common stock of the Successor Corporation or
its Parent equal to the Fair Market Value of the per Share consideration
received by holders of Common Stock in the transaction.

          (d) Certain Distributions. In the event of any distribution to the
Company’s shareholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Award to reflect the effect of such distribution.

     15. Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award or such other date as is determined by the Administrator;
provided however that in the case of an Incentive Stock Option, the grant date
shall be the later of the date on which the Administrator makes the
determination granting such Incentive Stock Option or the date of commencement
of the Optionee’s employment relationship with the Company. Notice of the
determination shall be given to each Participant to whom an Award is so granted
within a reasonable time after the date of such grant.

16. Amendment and Termination of the Plan.

          (a) Amendment and Termination. The Board may at any time amend, alter,
suspend, discontinue or terminate the Plan, but no amendment, alteration,
suspension, discontinuance or termination (other than an adjustment made
pursuant to Section 14(a) above) shall be made that would materially and
adversely affect the rights of any Participant under any outstanding grant,
without his or her consent. Notwithstanding the above, to the extent necessary
and desirable to comply with the Applicable Laws, the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such as
degree as required.

          (b) Effect of Amendment or Termination. Any such amendment or
termination of the Plan shall not affect Awards already granted and such Awards
shall remain in full force and effect as if this Plan had not been amended or
terminated, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company.

     17. Conditions Upon Issuance of Shares. Notwithstanding any other provision
of the Plan or any agreement entered into by the Company pursuant to the Plan,
the Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel.

-14-



--------------------------------------------------------------------------------



 



     As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by law.

     18. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

     19. Award Agreement. Awards shall be evidenced by Award agreements in such
form as the Administrator shall from time to time approve.

     20. Shareholder Approval. If required by the Applicable Laws, continuance
of the Plan shall be subject to approval by the shareholders of the Company
within twelve (12) months before or after the date the Plan is adopted. To the
extent shareholder approval is required by the Applicable Laws and is not
obtained, all Awards issued under the Plan that are subject to such approval
shall become void. In addition, the Company shall obtain shareholder approval
prior to reducing the exercise price of any Award to the then current Fair
Market Value. Such shareholder approval shall be obtained in the manner and to
the degree required under the Applicable Laws.

-15-